Mr. President,
Secretary-General,
Distinguished delegates,
Ladies and gentlemen,
I wish to convey my heartfelt congratulations to you, Mr. President, upon your election as the President of the current session of the General Assembly. I pledge my delegation’s full support and cooperation in the discharge of your onerous responsibilities.
This year the member States are proudly celebrating the 75th anniversary of the United Nations. The UN is the optimal structure of multilateral cooperation. It was, indeed, a tremendous achievement when the world’s nations united under the spirit of the UN Charter, set out to resolve their differences and hurdles through negotiations and cooperation.
Along with progress and development came complex and formidable challenges. Our responsibility to address and overcome them has equally increased. The most glaring example is the current 75th session of the UN General Assembly, which is taking place amid a worldwide fight against the COVID-19 pandemic.
In today’s interdependent world, infectious diseases are spreading exponentially, adversely affecting the economy, social welfare, humanitarian causes, security and human rights.
It is a huge lesson and warning that humankind has been caught off guard and swept by the pandemic in the 21st century with its highly developed medical science. In this time of hardship, multilateralism has taken on an even more significant role. There is a critical need for networked, inclusive and well-timed responses based on unity and cooperation.
We have no doubt that upon release of a safe and effective COVID-19 vaccine, the United Nations and its system organizations will play a major role in ensuring equal access to the vaccine for developing and least developed countries, as well as vulnerable groups, such as children, women, the elderly and indigenous peoples.
We call on international financial organizations and developed countries to continue their support and assistance to developing countries with limited resources and weak social protection systems in their economic recovery and fight against the deadly pandemic.
Mr. President,
This year ushered in the Decade of Action to deliver the SDGs. However, it is also the year where COVID-19 restrictions and quarantine are in place worldwide, and the pandemic has not only aggravated the existing challenges, but also reversed some of the hard-won gains made since 2015. Thus, all Governments need to act decisively to fight the pandemic, step up their efforts to achieve the 2030 Agenda for Sustainable Development Goals and fulfill their responsibilities in a more innovative and flexible way.
As a result of a timely containment strategy, mobilization of all possible resources while taking into account the lessons learnt from others, Mongolia has so far no local transmission and no pandemic-related death.
The pandemic, climate change and other threats that have raised alarm worldwide keep reminding humankind of the overriding need to cherish the Earth and live in harmony with nature. The tradition of treasuring, cherishing and protecting the Earth is deeply embedded in the nomadic way of life and the national identity of Mongols.
Interdependence between humans and the natural world is at the root of human existence. To this day we have done everything not to bend down under the overwhelming forces of nature. However, our struggle was not to adapt to nature, but rather to defeat it. Day by day we realize that the fight to win is what is causing defeat, while the fight to seek harmony is the foundation of our existence.
The fact that Mongolia is one of the few countries with zero local transmission of COVID-19 can be traced to our centuries-long tradition of living in harmony with nature. We need to unite our minds and forces to live in concord with nature, rather than dominate it with the help of technological progress.
In fact, nations around the world owe a duty to future generations to protect the Earth and ensure that every individual leads an eco-friendly life.
Mr. President,
For the past 75 years, the United Nations has been fulfilling its responsibility of uniting the world’s nations under one roof and steering them towards growth and development. However, the need for the UN to be more in sync with changing environment, enhance its work and change its working methods is nothing but compelling, if it is to rise to the emerging challenges of international relations. It must take even more innovative and bold action to that end.
Let us joint efforts to build a reinvigorated United Nations and grow together for the sake of Mother Earth and peace and prosperity of all humankind!
I thank you for attention.